Citation Nr: 0619124	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened 
claim should be granted.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether the reopened claim should 
be granted.

3.	Entitlement to residuals of cold injury to the lower 
extremities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from October 1951 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and residuals of cold injury to the 
lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A February 1995 rating decision denied the veteran's 
claims for service connection for bilateral hearing loss 
and tinnitus; the veteran was notified of the RO's 
determination and did not appeal.  It was held that the 
disorders were not shown in service and were first 
demonstrated years post-service.

2.	Evidence received since the February1995 RO decision as 
to the matter of service connection for bilateral 
hearing loss and tinnitus, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims, 
is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claims, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

Evidence received since the February 1995 RO decision that 
denied service connection for bilateral hearing loss and 
tinnitus is new and material and the claims for service 
connection for bilateral hearing loss and tinnitus, must be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

In July 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed September 2004 statement of 
the case of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
See also Kent v. Nicholson, No 04-181 (U.S. Vet. App. March 
31, 2006) (To the effect that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
VA must notify the claimant of what evidence would be 
necessary to substantiate that element or element required to 
establish service connection that were found insufficient in 
the previous denial.)  Although the RO's July 2003 letter 
failed to provide the veteran with the requisite notice in 
accordance with Kent v. Nicholson, supra, in light of the 
Board's action herein, that reopens his claims on appeal, he 
is not harmed.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993). 

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claims should be reopened.

II.	Legal Analysis

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows that the 
appellant submitted a request to reopen his claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus in June 2003.

For claims filed on or after August 29, 2001, VA law provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
existing evidence not previously submitted to agency decision 
makers and material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The United States Court of Appeals for Veterans Claims has 
held that the credibility of evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 1995 decision, the RO denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The denial was based primarily upon a determination that the 
evidence of record did not show a diagnosis of bilateral 
hearing loss or tinnitus in service, nor were bilateral 
hearing loss and tinnitus shown to have been manifested 
within one year of discharge, and there no evidence to 
indicate that bilateral hearing loss and tinnitus were 
related to the veteran's service-connected facial lacerations 
and left eye injury.  

The evidence of record at the time of the RO's February 1995 
decision included the veteran's service medical records 
reflecting that, when examined for enlistment in October 
1951, and in service in January 1952 , the veteran's hearing 
was 15/15, bilaterally, (essentially normal) on the whispered 
and spoken voice tests.  In February 1953, the veteran 
sustained a severe left eye injury when he was dynamiting a 
foxhole in Korea.  Examinations performed in April 1953, and 
in June 1953 (following a subsequent injury in an automobile 
accident), are not referable to bilateral hearing loss or 
tinnitus.  A separation examination report is not of record.  
The RO also considered VA examination reports dated in 
January 1954, indicating that the veteran's ears were normal 
and, in November 1961, that is not referable to an ear 
abnormality or hearing loss.  

Also of record was a September 1994 VA examination report 
that diagnosed bilateral sensory neural hearing loss.  The 
examiner opined that it was "difficult" to determine if the 
veteran's hearing loss was due to acoustic trauma, noting 
that high frequency hearing loss was caused by noise exposure 
and was also common in presbycusis.

The evidence added to the record since the RO's February 1995 
rating decision that denied service connection for bilateral 
hearing loss and tinnitus includes three signed statements 
from friends and co-workers of the veteran's received in July 
2004.  C. E. K. and E.M.B. said they knew the veteran for 
thirty years, and over the years he mentioned having ringing 
in his ears and complaints of hearing loss.  W.C.B. said he 
knew the veteran since 1968 and the veteran mentioned 
complaints of problems with his ears.  

The Board finds the evidence added to the claims file since 
the February 1995 RO decision as to the issues of entitlement 
to service connection for bilateral hearing loss and tinnitus 
includes three lay statements that address the chronicity of 
the veteran's bilateral hearing loss and tinnitus.  See e.g., 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
In Buchanan, the Federal Circuit court held that "nothing in 
the regulatory or statutory provisions....require both medical 
and competent lay evidence; rather, they make clear that 
competent lay evidence can be sufficent in and of itself".  
Id. slip op. at 8.  The Buchanan court also stated that 
"[w]hile the lack of contemporaneous medical records may be 
a fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible."  Id. slip 
op. at 9-10.  According to the Federal Circuit, "the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence" and "the lack of contemporaneous medical evidence 
should not be an absolute bar to the veteran's ability to 
provide his claim of entitlement to disability benefits based 
on the competent lay evidence."  Id. slip op. at 11.

Thus, this evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and raises a 
reasonable possibility of substantiating the appellant's 
claims.  See Buchanan v. Nicholson, supra.  As the evidence 
added to the record is "new and material," the claims must be 
reopened.

However, the adjudication of the appellant's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for bilateral 
hearing loss or tinnitus assured.  Once a claim is reopened, 
the VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claims of service connection for bilateral 
hearing loss and tinnitus and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been submitted, the claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus are reopened, and the appeal is, to that 
extent, granted.


REMAND

There are several reasons that a remand is required in this 
case.

First, in a July 2003 signed statement, the veteran provided 
the RO with information regarding his private medical 
treatment, and said that he received "all other treatment" 
at the VA medical center (VAMC) in Pittsburgh, Pennsylvania.  
He requested that the RO obtain those records.  An October 
2003 VA examination report indicates that the veteran was 
recently seen in the VA clinic.  However, there are no VA 
medical records in the claims file dated after August 1994, 
and there is no indication in the file that the RO requested 
the veteran's medical records from the VAMC in Pittsburgh.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Here, the record suggests that 
additional VA medical evidence might be available that is not 
before the Board at this time.  

Second, the veteran seeks service connection for bilateral 
hearing loss and tinnitus and contends that he was exposed to 
acoustic trauma in service.  In a July 2004 signed statement, 
he said he was exposed to severe noise while stationed with 
his artillery unit in Korea, and denied a post service 
occupational history of acoustic trauma.  As noted above, the 
veteran's service medical records reflect that, in February 
1953, he sustained a left eye injury while blasting out of a 
foxhole in Korea; and he incurred multiple facial lacerations 
in a June 1953 motor vehicle accident.  In September 1994, a 
VA examiner diagnosed bilateral sensory neural hearing loss 
and said it was "difficult" to determine if the veteran's 
defective hearing was caused by acoustic trauma in service, 
noting that such hearing loss may be caused by noise exposure 
and was also common in presbycusis.

In the interest of due process and fairness, the Board is of 
the opinion that the veteran should be afforded a VA 
examination to determine the etiology of any bilateral 
hearing loss and tinnitus found to be present.

Third, the veteran seeks service connection for residuals of 
cold injury to his lower extremities.  In his July 2004 
written statement, he said his feet were frozen in Korea and 
a medic had him put his feet in the snow to thaw out.  The 
veteran said his boots were frozen up to the toes.  Further, 
the veteran said that, currently, his feet sweat, were 
constantly sore, and felt like they were on fire.  As noted, 
service medical records place the veteran in Korea in 
February 1953.  In an October 2004 written statement, the 
veteran's accredited service representative said that he 
"attach[ed] progress notes showing fungal infections of the 
feet which may or may not be "due to cold injury incurred by 
the veteran while serving in Korea.  However, the Board is 
unable to locate such records in the claims file and it is 
unclear if the progress notes to which the representative 
referred are VA or private records.  In any event, given the 
circumstances of the veteran's service, the Board is of the 
opinion that VA examination is warranted to determine the 
etiology of any cold injury residuals to the lower 
extremities found to be present.

Finally, during the pendency of this appeal, on March 3, 
2006, a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, and also 
includes an explanation as to the type 
of evidence that is needed to establish 
a disability rating and an effective 
date, consistent with the holding in 
Dingess and Hartman v. Nicholson, 
supra.

2.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the VAMC in Pittsburgh, 
Pennsylvania, for the period from 
August 1994 to the present.

3.	The veteran should be afforded special 
VA ear and audiological examinations in 
order to determine the etiology of any 
bilateral hearing loss or tinnitus 
found to be present.  All indicated 
special studies should be conducted and 
all clinical findings reported in 
detail.  A complete history of noise 
exposure should be obtained from the 
veteran.  

The examiner is requested to 
provide an opinion concerning the 
etiology of any currently 
diagnosed bilateral hearing loss 
and tinnitus found to be present, 
to include whether it is at least 
as likely as not (i.e., at least a 
50-50- probability) that any 
currently diagnosed bilateral 
hearing loss and tinnitus were 
caused by military service, 
including exposure to acoustic 
trauma (and the notations in the 
February 1953 and June 1953 
service medical records), or 
whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability). 

4.	The veteran should also be scheduled 
for appropriate VA examinations to 
determine the etiology of any residuals 
of cold injury to the lower extremities 
found to be present.  All indicated 
tests and studies should be reported 
and all clinical findings reported in 
detail.  
      
The examiner is requested to 
ascertain whether there are any 
symptoms in the extremities that 
might be identified as the residuals 
of a cold injury.  If so, the 
examiner should provide an opinion 
concerning the etiology of any 
currently diagnosed residuals of cold 
injury to the lower extremities found 
to be present, e.g., fungal 
infections, venous insufficiency, 
peripheral neuropathy, et al., to 
include whether it is at least as 
likely as not (i.e., at least a 50-
50- probability) that any currently 
diagnosed residuals of cold injury to 
the lower extremities were caused by 
military service, (including exposure 
to cold weather in Korea in early 
1953), or whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability).

A rationale should be 
provided for all opinions 
offered.  The claims file 
should be made available to 
the examiner(s) prior to the 
examination and the 
examination report(s) should 
indicate if the examiner(s) 
reviewed the veteran's 
medical records.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

5.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for bilateral hearing loss, 
tinnitus, and residuals of cold injury 
to the lower extremities.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September 2004 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates not opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


